DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-9, 11, 12, 14-21, 23, 25 and 27.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 03/01/2018. It is noted, however, that applicant has not filed a certified copy of the 1803368.8 application as required by 37 CFR 1.55.


Election/Restrictions
Applicant’s election of Group I, claims 1-9, 11, 12, 14-21, 23, 25 and 27 in the reply filed on 01/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 30-33 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

	Claim 3 recites 25-75% acetone or ethanol. The claim is indefinite since it is unclear what the amount is relative to. For example, it is unclear if the amount is relative to the total amount of solvent or to the resin composition or to the varnish composition. For sake of compact prosecution, the Examiner has interpreted the amount to be relative to the total amount of solvent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4, 8, 9, 11, 14-21, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawana et al. (US 2012/0202913, Aug. 9, 2012), as evidence by Walsh et al. (US 2012/0219924, Aug. 30, 2012) and Hino (US 6,387,979, May 14. 2002).
Kawana et al. disclose a dental adhesive composition containing a polymerizable monomer (a) having an acidic group, an aliphatic polymerizable monomer (b) having no acidic group, water (c), and an amine-based reducing agent (d1) containing no sulfur atom (¶ [0015]). The dental adhesive composition may further contain an aromatic polymerizable monomer (e) having no acidic group, a photopolymerization initiator (h), and a filler (i) (¶ [0017]). Suitable polymerizable monomer (a) having an acidic group includes 4-(meth)acryloyloxyethyl trimellitate anhydride (4-META) (i.e. acidic monomer of the claimed invention) and 10-methacryloyloxydecyl dihydrogen phosphate (MDP) (¶ [0120]). The polymerizable monomer (a) having an acidic group can be used alone or appropriately in combination of two or more kinds thereof (¶ [0025]). Suitable aliphatic polymerizable monomer (b) having no acidic group includes 2-hydroxyethyl methacrylate (HEMA), triethylene glycol dimethacrylate (TEGDMA) (i.e. low molecular weight monomer of the claimed invention) (¶ [0121]) and glycerol mono(meth)acrylate (i.e. film-forming agent of the claimed invention) (¶ [0039]). Two or more kinds of aliphatic polymerizable monomer (b) having no acidic group can be used in combination (¶ [0037]). Suitable aromatic polymerizable monomer (e) having no acidic group includes Bis-GMA (i.e. high molecular weight monomer of the claimed invention) (¶ [0124]). Suitable photopolymerization initiator (h) includes dl-camphorquinone (CQ) (¶ [0127]). When using the photopolymerization initiator (h), a known polymerization 
Kawana et al. differ from the instant claims insofar as not disclosing 0.5 to 25 wt. % acidic monomer, 0.5 to 20 wt. % MDP, 15 to 30 wt. % high molecular weight monomer, 0.5 to 15 wt. % low molecular weight monomer, 15-50 wt. % solvent, 0.1 to 2 wt. % photoinitiator, 5 to 20 wt. % HEMA, 0.1 to 20 wt. % pigment, and 1 to 20 wt. % filler.
However, Kawana et al. disclose 1 to 40 parts by weight (a), 10 to 40 parts by weight of (b), 15 to 40 parts by weight of (e), 5 to 50 parts by weight of water-soluble organic solvent, 0.1 to 10 parts by weight of (h), and 1 to 10 parts by weight of (i). In the prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to the claimed amount of 4-META (i.e. acidic monomer) and MDP, Kawana et al. disclose these compounds as polymerizable monomer (a) having an acidic group and wherein the amount is 1 to 40 parts by weight. As such, it would have been obvious to one of ordinary skill in the art to have selected an amount of 4-META and TEGDMA within this range, thus making the claimed amount obvious. 
 In regards to the claimed amount of TEGDMA (i.e. low molecular weight monomer) and HEMA, Kawana et al. disclose these compounds as aliphatic polymerizable monomer (b) having no acidic group and wherein the amount is 10 to 40 parts by weight. As such, it would have been obvious to one of ordinary skill in the art to have selected an amount of TEGDMA and HEMA within this range, thus making the claimed amount obvious. 
In regards to the claimed amount of pigment, a pigment imparts color to a composition. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount of pigment depending on the amount of color desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. 
In regards to instant claim 1 reciting a dental varnish, a varnish is a coating (see page 10, lines 12-13 of instant specification). Kawana et al. disclose wherein the dental adhesive composition is a coating (see ¶ [0070] of Kawana et al.). As such, the dental adhesive composition of Kawana et al. is a dental varnish. 

In regards to instant claim 3 reciting 25-75% acetone or ethanol, Kawana et al. disclose 5 to 50 parts by weight of water and 5 to 50 parts by weight of water-soluble organic solvent. The claimed amount of acetone or ethanol would have been obvious from these ranges. For example, a composition comprising 10% acetone and 10% water is obvious from these ranges, which means acetone is 50% of the solvent. As such, the claimed amount of acetone or ethanol is obvious. 
In regards to instant claim 11, the claim recites adding a solution of pigment to a mixture of resin and filler in a ratio of less than or equal to 1:1 by wt. %, thus making the claim a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In the instant case, the claimed dental varnish is obvious from Kawana et al. as discussed above. As such, the claim is unpatentable even though the prior product was not made by adding a solution of pigment to a mixture of resin and filler in a ratio of less than or equal to 1:1 by wt. %.

In regards to instant claims 18-20, the adhesive composition of Kawana et al. comprise substantially the same components as the claimed invention and in substantially the same amounts; therefore, it would have been obvious to one of ordinary skill in the art that the composition of Kawana et al. would necessarily be semi-permanent, be capable of being removed by mechanical means or by application of solvent and reapplied, and have a bond strength of 5-20 MPa after application to tooth enamel and immersion of the tooth enamel in an aqueous solution like the claimed invention. 
In regards to instant claim 21, as evidence by Hino in Table 1, glycerol mono(meth)acrylate (GLM) is a film-forming agent. 

2.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawana et al. (US 2012/0202913, Aug. 9, 2012) in view of Qian (US 2004/0235981, Nov. 25, 2004).
	The teachings of Kawana et al. discussed above. Kawana et al. do not disclose wherein the adhesive composition comprises ethyl-4-dimethylaminobenzoate. 
	However, Qian discloses wherein an activator can be used together with photo-initiators to enhance the curing efficiency. Activators include, but are not limited to, 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kawana et al. disclose wherein the composition comprises a polymerization accelerator. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated ethyl 4-(N,N-dimethylamino) benzoate into the composition of Kawana et al. since it is a known and effective polymerization accelerator as taught by Qian. 

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawana et al. (US 2012/0202913, Aug. 9, 2012) in view of Rao et al. (US 2010/0090157, Apr. 15, 2010).
	The teachings of Kawana et al. discussed above. Kawana et al. do not disclose wherein the adhesive composition comprises diphenyliodonium salts. 
	However, Rao et al. disclose wherein suitable photoinitiators for polymerizing free radically photopolymerizable compositions include binary and tertiary systems. Typical tertiary photoinitiators include an iodonium salt. Preferred iodonium salts include diaryl iodonium salts, e.g., diphenyliodonium chloride (¶ [0043]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kawana et al. disclose wherein the composition comprises a photopolymerization initiator. Accordingly, it would have been obvious to one of ordinary 
In regards to instant claim 7 reciting the incorporation of camphoroquinone and diphenyliodonium salts, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). In the instant case, since both camphoroquinone and diphenyliodonium chloride are known in the art to be photopolymerization initiators, it would have been obvious to one of ordinary skill in the art to have combined them both as the photopolymerization initiator of Kawana et al. 

4.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawana et al. (US 2012/0202913, Aug. 9, 2012) in view of Cohen et al. (US 5,236,362, Aug. 17, 1993).
	The teachings of Kawana et al. discussed above. Kawana et al. do not disclose wherein the pigment is a metal oxide.

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kawana et al. disclose wherein the composition comprises a pigment. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated titanium dioxide into the composition of Kawana et al. since it is a known and effective pigment as taught by Cohen et al. 

5.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawana et al. (US 2012/0202913, Aug. 9, 2012) in view of Ghaderi et al. (WO 2016/091738, Jun. 16, 2016).
	The teachings of Kawana et al. discussed above. Kawana et al. do not disclose wherein the composition comprises a calcium silica glass.
However, Ghaderi et al. disclose a denture adhesive composition comprising a bioactive glass (claim 1). The bioactive glass comprises silicon dioxide and calcium oxide (claim 2). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kawana et al. disclose wherein the composition comprises a bioglass. Accordingly, it would have been obvious to one of ordinary skill in the art to have 

Conclusion
Claims 1-9, 11, 12, 14-21, 23, 25 and 27 are rejected. 
Claims 30-33 and 35 are withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TRACY LIU/Primary Examiner, Art Unit 1612